DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-mfo-Lisp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,140,395 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because most of the limitations of the instant application are similarly recited in the cited patented document as depicted in the table below.


Issued U.S. Patent No. 11,140,395 B1
Instant disclosure Pre-Grant Publication
US 2021/0392335 A1
1. A method of adaptive point cloud attribute coding, the method being performed by at least one processor, and the method comprising: 
determining a centroid of k candidate points of a point cloud, k being a predetermined sampling rate of all points of the point cloud; selecting one of the k candidate points that is closest to the centroid; 
determining a first levels-of-detail (LoD) layer comprising the one of the k candidate points, and a second LoD layer without the one of the k candidate points; and performing coding of attributes of the all points, based on the first LoD layer and the second LoD layer.
1. A method of adaptive point cloud attribute coding, the method being performed by at least one processor, and the method comprising: 
determining a median of k candidate points of a point cloud, k being a predetermined sampling rate of all points of the point cloud; selecting one of the k candidate points that is closest to the median; 
determining a first levels-of-detail (LoD) layer comprising the one of the k candidate points, and a second LoD layer without the one of the k candidate points; and performing coding of attributes of the all points, based on the first LoD layer and the second LoD layer.
2. The method of claim 1, wherein, based on the point cloud being a sparse point cloud, the predetermined sampling rate is 3.
3. The method of claim 1, wherein, based on the point cloud being a sparse point cloud, the predetermined sampling rate is 3.
3. The method of claim 1, wherein, based on the point cloud being a dense point cloud, the predetermined sampling rate is 4.
4. The method of claim 1, wherein, based on the point cloud being a dense point cloud, the predetermined sampling rate is 4.
4. The method of claim 1, wherein, based on the predetermined sampling rate not being 4, a count of a plurality of LoD layers to be used to perform the coding of the attributes is calculated based on an equation as follows:
L = floor (log10 N/Log10 k),
where N is a number of the all points, and k is the predetermined sampling rate.
5. The method of claim 1, wherein, based on the predetermined sampling rate not being 4, a count of a plurality of LoD layers to be used to perform the coding of the attributes is calculated based on an equation as follows: 
L = floor (log10 N/Log10 k),
where N is a number of the all points, and k is the predetermined sampling rate.
5. The method of claim 1, further comprising: calculating a median of the k candidate points; and selecting another one of the k candidate points that is closest to the median, wherein the determining the first LoD layer and the second LoD layer comprises determining the first LoD layer comprising the other one of the k candidate points, and the second LoD layer without the other one of the k candidate points.
6. The method of claim 1, further comprising: calculating a centroid of the k candidate points; and selecting another one of the k candidate points that is closest to the centroid, wherein the determining the first LoD layer and the second LoD layer comprises determining the first LoD layer comprising the other one of the k candidate points, and the second LoD layer without the other one of the k candidate points.
6. The method of claim 5, wherein the calculating the median comprises: sorting x-coordinate values of the k candidate points, y-coordinate values of the k candidate points, and z-coordinate values of the k candidate points; and calculating a median of each of the sorted x-coordinate values, the sorted y-coordinate values and the sorted z-coordinate values, as the median of the k candidate points.
2. The method of claim 1, wherein the calculating the median comprises: sorting x-coordinate values of the k candidate points, y-coordinate values of the k candidate points, and z-coordinate values of the k candidate points; and calculating a median of each of the sorted x-coordinate values, the sorted y-coordinate values and the sorted z-coordinate values, as the median of the k candidate points.
7. The method of claim 5, wherein, based on the predetermined sampling rate not being 4, a count of a plurality of LoD layers to be used to perform the coding of the attributes is calculated based on an equation as follows:
L = floor (log10 N/Log10 k),
where N is a number of the all points, and k is the predetermined sampling rate.
7. The method of claim 6, wherein, based on the predetermined sampling rate not being 4, a count of a plurality of LoD layers to be used to perform the coding of the attributes is calculated based on an equation as follows:
L = floor (log10 N/Log10 k),
where N is a number of the all points, and k is the predetermined sampling rate.


8. An apparatus for adaptive point cloud attribute coding, the apparatus comprising: at least one memory configured to store computer program code; and at least one processor configured to access the at least one memory and operate according to the computer program code, the computer program code comprising: 
first determining code configured to cause the at least one processor to determine a centroid of k candidate points of a point cloud, k being a predetermined sampling rate of all points of the point cloud; 
selecting code configured to cause the at least one processor to select one of the k candidate points that is closest to the centroid; 
second determining code configured to cause the at least one processor to determine a first levels-of-detail (LoD) layer comprising the one of the k candidate points, and a second LoD layer without the one of the k candidate points; and performing code configured to cause the at least one processor to perform coding of attributes of the all points, based on the first LoD layer and the second LoD layer.
8. An apparatus for adaptive point cloud attribute coding, the apparatus comprising: at least one memory configured to store computer program code; and at least one processor configured to access the at least one memory and operate according to the computer program code, the computer program code comprising: 
first determining code configured to cause the at least one processor to determine a median of k candidate points of a point cloud, k being a predetermined sampling rate of all points of the point cloud; 
selecting code configured to cause the at least one processor to select one of the k candidate points that is closest to the median; 
second determining code configured to cause the at least one processor to determine a first levels-of-detail (LoD) layer comprising the one of the k candidate points, and a second LoD layer without the one of the k candidate points; and performing code configured to cause the at least one processor to perform coding of attributes of the all points, based on the first LoD layer and the second LoD layer.


15. A non-transitory computer-readable storage medium storing instructions that cause at least one processor to: 
determine a centroid of k candidate points of a point cloud, k being a predetermined sampling rate of all points of the point cloud; select one of the k candidate points that is closest to the centroid; 
determine a first levels-of-detail (LoD) layer comprising the one of the k candidate points, and a second LoD layer without the one of the k candidate points; and perform coding of attributes of the all points, based on the first LoD layer and the second LoD layer.
15. A non-transitory computer-readable storage medium storing instructions that cause at least one processor to: 
determine a median of k candidate points of a point cloud, k being a predetermined sampling rate of all points of the point cloud; select one of the k candidate points that is closest to the median; 
determine a first levels-of-detail (LoD) layer comprising the one of the k candidate points, and a second LoD layer without the one of the k candidate points; and perform coding of attributes of the all points, based on the first LoD layer and the second LoD layer.



	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Tourapis et al., (From IDS: US 2021/0006833) which teaches an encoder configured to compress attribute information and/or spatial information for a point cloud and/or a decoder configured to decompress compressed attribute and/or spatial information for the point cloud and Xiu et al., (From IDS: WO 2018/237146) which teaches methods and systems for adaptively adjusting quantization parameters (QPs) for 360-degree video coding. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 1 (plus the similar apparatus limitations of claim 10 and non-transitory computer-readable storage medium of claim 15) including a method of adaptive point cloud attribute coding, the method being performed by at least one processor, and the method comprising: determining a median of k candidate points of a point cloud, k being a predetermined sampling rate of all points of the point cloud; selecting one of the k candidate points that is closest to the median; determining a first levels-of-detail (LoD) layer comprising the one of the k candidate points, and a second LoD layer without the one of the k candidate points; and performing coding of attributes of the all points, based on the first LoD layer and the second LoD layer.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485